Title: From George Washington to Jeremiah Powell, 31 May 1780
From: Washington, George
To: Powell, Jeremiah



Sir
Head Qrs Morris Town May 31st 1780

I had the Honor Three days ago to receive your Letter of the [ ] Instant, covering a Resolve of your Honourable assembly, for annexing Colo. Jackson’s Regiment to the line of the State—and an Act for

preventing & punishing Desertion &c. I shall take an early occasion agreable to the desire of the Assembly, to arrange & number this Regiment.
I have the honor to inclose the Draft of a proclamation, founded in the spirit of the Act with respect to Deserters, Copies of which you will be pleased to have printed and dispersed through the State, if you think it proper. This Act in it’s design, appears well calculated to answer the Objects of it, and if well executed, will have very salutary consequences. There is nothing more injurious to the public and nothing more practised, than engaging Deserters on board privateers and other Armed Vessels—and our exertions cannot be too great to prevent it. I have the honor to be with very great regard & respect Sir Yr Most Obedt sert

Go: Washington

